EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Graham on 19 October 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/23/21 has been entered in full. Claims 2, 5, 7 and 11-17 are canceled. Claims 1, 4, 6 and 8-10 are amended. Claims 1, 3, 4, 6 and 8-10 are pending. 

Examiner’s Amendment
Following entry of the 3/26/21 amendment, amend the claims further as follows:
	
	In claim 4, line 2, replace "an antibody" with "a polyclonal antibody"

	In claim 10, line 2, replace "an antibody" with "a polyclonal antibody"

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/26/21).
The rejections of claims 1, 3, 4, 6 and 8-10 under 35 U.S.C. § 112(a) at pg 3-6 for failing to provide enablement for the full scope of the claims, and at pg 7-8 for failing to comply with the written description requirement, are withdrawn in view of the amendments to the claims made by Applicants and set forth herein.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 3, 4, 6 and 8-10 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 6 and 8-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646